3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 05/28/2020 and 10/25/2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Pub. No. US 2001/0028765 A1 to Toratani et al. (hereinafter “Toratani”). Toratani was cited by applicant in the IDS filed 05/28/2020.
In re claim 1, Toratani discloses, see FIGS. 1-6, an interference filter module comprising: 
a first optical fiber collimator (41) and a second optical fiber collimator (42), which have a fore-and-aft direction as a direction of an optical axis X-X and are arranged at a front end and a rear end of a casing (3) so as to be located on said optical axis X-X and opposed to each other; and 

wherein, said casing (3) includes: 
a main body portion (3) having a cylindrical shape; and 
2n filter holding portions (51, 52), each being configured to hold a corresponding one of said interference filters (6), which are to be mounted into said main body portion, 
each of said interference filters (6) includes a substrate and an interference/reflection film laminated on said substrate (§[0050]), 
when k is a natural number equal to or smaller than n, two interference filters (6) including a k-th interference filter when counted from said front end toward said rear end of said casing (3) and a k-th interference filter when counted from said rear end toward said front end of said casing (3) are determined as a k-th set among said 2n interference filters (6), 
said two interference filters (6) of said k-th set are respectively accommodated in one of said filter holding portions, which is a k-th filter holding portion when counted from said front end toward said rear end of said casing (3), and in another one of said filter holding portions, which is a k-th filter holding portion when counted from said rear end toward said front end of said casing (3), and 
said two filter holding portions (51, 52) corresponding to said k-th filter holding portion when counted from said front end of said casing (3) and said k-th filter holding portion when counted from said rear end of said casing (3) have rotation axes (Y1, Y2) in directions orthogonal to said fore-and-aft direction and are held rotatably in said casing (3), and said rotation axes (Y1, Y2) of said two filter holding portions (51, 52) may be orthogonal to each other. See §§ [0042]-[0059]) of Toratani for further details. 
In re claim 2, said two interference filters (6) of said k-th set are arranged so that reflective film surfaces of said interference films of said two interference filters (6) face each other as seen in FIG. 1 of Toratani.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toratani as applied to claim 2 above.
In re claim 3, Toratani only differs in that he does not teach his two interference filters (6) are arranged so that said film surfaces of said two interference filters (6) are located at equal distances apart from a beam waist position on an optical path formed between said first optical fiber collimator (41) arranged at said front end and said second optical fiber collimator (42)  arranged at said rear end, which are opposed to each other.  It is apparent in view of FIG. 1 of Toratani, however, that a beam waist could have easily been positioned at a mid-point between 1)  and (42) along the X-X axis by merely adjusting the optical properties of the collimators (41) and (42). Likewise, the interference filters (61) and (62) could have easily been arranged symmetrically along the X-X axis at equal distances from the beam waist located at the mid-point between collimators (4a)  and (42). Such a configuration would have corresponded to a well-known 4f relay optical arrangement. In order to form a 4f relay arrangement and/or in order to provide a symmetrical optical arrangement, Toratani would have been modified by locating the film surfaces of said two interference filters (6) at equal distances apart from a beam waist position located at a midpoint between the optical fiber collimator (41) and (42), thereby obtaining the invention specified by claim 3.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Toratani. 

In re claim 4, locating said two interference filters (6) so that said film surfaces of said two interference filters (6) are located as close as possible to said beam waist position while preventing said two interference filters (6) from being in contact with each other would have also been obvious in order to maximize the optical coupling between the filters (6). Therefore, it would have also been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 4 in view of Toratani.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        


or
March 12, 2022